Jenkins, P. J.
This case is controlled by the decision of the Supreme Court in Union Indemnity Co. v. Riley, 169 Ga. 229 (150 S. E. 216). Under the ruling- there made, the bond sued on in the instant case was valid, and inured to the benefit of persons who furnished materials or labor to the principal named in the bond, under contracts with him, for use in constructing the school building which the principal had contracted to construct, and for the faithful performance of which contract the bond was given. Accordingly, the judgment of the municipal court dismissing on demurrer the instant suit, which was instituted in the name of the obligee in the bond for the use of one who had furnished materials and labor to the principal obligor, was erroneous, and the judge of the superior court did not err in sustaining the certiorari excepting thereto. Judgment affirmed.

Stephens and Bell, JJ., concur.